Citation Nr: 0123536	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  01-03 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for arthritis of the hands, 
shoulders, knees, ankles and cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from August 1942 to March 
1946.

This appeal arises from an April 200 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims for service 
connection for arthritis of the hands, shoulders, knees, 
ankles and cervical spine.


REMAND

Initially, the Board of Veterans' Appeals (Board) notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100.  It is the Board's judgment 
that there is a further duty to assist the veteran with the 
development of his claims.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA and 
its implementing regulations.  The current record shows that 
in a March 2000 computer printout of a Regional Office Health 
Summary it was indicated that the veteran's status as a 
prisoner of war was verified.  The source of verification was 
not indicated.  At the time of a June 2000 VA medical 
examination the veteran reported that he was a prisoner of 
war of the Japanese for three and one-half months before 
escaping.

A September 2000 former prisoner of war verification request 
initiated by the RO did not include the information provided 
by the veteran in June 2000.  The National Personnel Records 
Center (NPRC) responded in August 2001 that the veteran 
should furnish specific data in order for a search of 
alternate record sources to be made.  While the veteran was 
advised that the request had been made, the current record 
does not show that the veteran was advised of the results.  
The RO should advise the veteran of the NPRC response and 
provide him with an opportunity to submit the requested 
information.

The Board notes that the question of whether the veteran is a 
former prisoner of war (POW) is relevant because he is 
claiming service connection for arthritis of multiple joints 
and post-traumatic osteoarthritis is one of the presumptive 
diseases listed for such service in 38 C.F.R. § 3.309(c) 
(2001).  Under that regulation, if a veteran is a former POW 
and was interned or detained for not less than 30 days, as 
the veteran alleges in this case, post-traumatic 
osteoarthritis is one of the diseases that shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service (emphasis added), even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 (2001) are also 
satisfied.

The RO should also address whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000),  codified 
as amended at 38 U.S.C.A. § 5103A(c)(3) (West Supp. 2001); 66 
Fed. Reg. at 45630-45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(2)).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claims, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
determine whether any additional 
notification or development action is 
required under the VCAA regarding the 
issues on appeal, to include the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
66 Fed. Reg. 45,620 (Aug. 29, 2001), to 
be codified at 38 C.F.R. § 3.159.  

2.  Upon completion of the above, the RO 
should request from the veteran the 
specific data necessary to assist the 
NPRC in determining his prisoner of war 
status.  This information should include 
the confining country and the dates of 
capture and return to military control.  
The RO should thereafter initiate another 
request for verification of the veteran's 
prisoner of war status and the veteran 
should thereafter be advised of the NPRC 
response. 

3.  If it is verified that the veteran is 
a former prisoner of was who was interned 
or detained for not less then 30 days, 
the RO should schedule the veteran for a 
VA examination.  The purpose is to 
determine whether the veteran has 
arthritis of the hands, shoulders, knees, 
ankles or cervical spine and, if so, 
whether it is at least as likely as not 
that any arthritic joint is post-
traumatic in origin, and is causally 
linked to inservice trauma or some other 
incident of active duty.  All necessary 
tests and studies should be accomplished.  
The examination should include complete 
range of motion studies for each 
arthritic joint, and findings of 
swelling, muscle spasm or painful motion 
should also be reported.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner 
before the examination, for proper review 
of the medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.

4.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claims of 
service connection for arthritis of the 
hands, shoulders, knees, ankles and 
cervical spine.  If any of the benefits 
sought on appeal are not granted to the 
satisfaction of the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
includes a summary of all evidence 
received subsequent to the most recently 
issued supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The veteran and his 
representative should then be given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to secure clarifying data and 
ensure due process.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required by the veteran until he receives further notice.







The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



